DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Applicant’s Amendment filed 11/19/2021, wherein Claims 1 and 7 have been amended, Claims 27-29 were added, and Claim 20 was previously canceled. Therefore, Claims 1-19 and 21-29 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 11/19/2021, with respect to the rejection of claims 1-13, 17-19, 21-22, and 24-26 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1-13, 17-19, 21-22, and 24-26 has been withdrawn. 
Applicant’s arguments, see pages 1-2, filed 11/19/2021, with respect to the rejection of claim 14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 
Applicant’s arguments, see pages 1-2, filed 11/19/2021, with respect to the rejection of claim 15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 
Applicant’s arguments, see pages 1-2, filed 11/19/2021, with respect to the rejection of claim 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 
Applicant’s arguments, see pages 1-2, filed 11/19/2021, with respect to the rejection of claim 23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 23 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 2/10/2022.
Claim 1, line 9 has been amended to recite “the opposing pair of recessed portions being recessed relative”.
Claim 4, lines 1-2 has been amended to recite “said recess base with the over-coating”.
Claim 4, line 2 has been amended to recite “a profile that corresponds with  one of the four generally rectangular cap body sides”.
Claim 6, line 2 has been amended to recite “from 30° to 60° from a  surface”.
Claim 29, line 3 has been amended to recite “wherein each said recess base with the over-coating”.
Claim 29, line 4 has been amended to recite “corresponds with  one of the four generally rectangular outer cap body sides”.
Allowable Subject Matter
Claims 1-19 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 13, and 23, the closest prior art of record was Jennings (US 2012/0232491) which taught a cap for an injector comprising a syringe with a needle cover; wherein the cap comprised a cap body defining an inner and outer cap body; wherein the provided to the outer cap body, an opposing pair of recessed portions in combination with other claimed limitations of claim 1, 13, and 23 respectively. Jennings, however, does not disclose that the pair of recessed portions are recessed relative to the outer surface of the cap. Jennings rather teaches banks that project from the outer surface of the cap that provide a banked enclosure that is not recessed relative to the outer surface of the cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783